UNITED STATES ATTORNEY’S OFFICE
CRAIG CARPENITO
United States Attorney
EAMONN O’HAGAN
Assistant U.S. Attorney
970 Broad Street, Suite 700
Newark, NJ 07102
Tel: (973) 645-2874

Attorneys for the United States of America


                   UNITED STATES BANKRUPTCY COURT
                        DISTRICT OF NEW JERSEY


  In re                                                    Chapter 13
                                                           Case No. 20-15557-MBK
  TRACEY L. GLADDEN,
                                                           Chief Judge Michael B. Kaplan
                             Debtor.
                                                           Hearing Date: July 22, 2020
                                                           Hearing Time: 10:00 a.m.


  OBJECTION OF INTERNAL REVENUE SERVICE TO CONFIRMATION
                OF DEBTOR’S CHAPTER 13 PLAN

                  ATTENTION DEBTOR’S COUNSEL:
 FOR THE REASONS STATED HEREIN, THE PROPOSED CHAPTER 13 PLAN
     IS FACIALLY UNCONFIRMABLE. TO THE EXTENT NO WRITTEN
  RESPONSE TO THIS OBJECTION IS FILED AND NO ADJOURNMENT IS
     OBTAINED, COUNSEL FOR THE UNITED STATES WILL NOT BE
 APPEARING AT THE SCHEDULED HEARING ON THIS MATTER AND WILL
            INSTEAD RELY ON THIS WRITTEN OBJECTION.
      THE UNITED STATES OF AMERICA, on behalf of the Internal Revenue

Service (the “Service”), submits the following objection to confirmation of the above-

captioned debtor’s Chapter 13 Plan (the “Plan”) [ECF Doc No. 2]. In support

thereof, the Service respectfully represents as follows:
                                            OBJECTION

    A. The Plan is Not Confirmable with Respect to the Service’s Secured
       Claim

        1.      With respect to the secured claim asserted by the Service in the

amount of $11,977.00 (the “Secured Claim”) 1, the Plan fails to comply with the

provisions of Bankruptcy Code section 1325(a)(5), which requires, inter alia, that a

Chapter 13 Plan provide for the retention of the secured creditor’s liens and full

payment, plus post-confirmation interest. See Claim No. 2. Here, the Plan provides

for no payment of the Secured Claim. See Plan, Part 4. This defect renders the

Plan unconfirmable.

        2.      In addition to failing to provide for full payment, the Plan is not

confirmable with respect to the Secured Claim for the following reasons:

             a. It fails to provide that the Service will retain its liens against the

                property of the Debtor 2 for the time periods required by

                § 1325(a)(5)(B)(i)(I)-(II).


1 The value of the Secured Claim is based on the scheduled value of the Debtor’s real and personal
property. Debtor’s Schedule A/B: Property [ECF Doc. No. 1].
2 It bears noting that property claimed as exempt by the Debtor under Bankruptcy Code Section 522

does not impact that allowed amount of the Secured Claim. 11 U.S.C. § 522(c)(2)(B) (mandating that
“property exempted under this section is not liable during or after the case for any debt of the debtor
. . . except . . . a debt secured by a lien that is . . . a tax lien, notice of which was properly filed.”
(emphasis added)); Paratore v. IRS (In re Paratore), 1995 Bankr. LEXIS 508, at *9 (Bankr. D.N.J.
1995) (“It is clear from § 522(c)(2)(B), that Congress did not intend that any bankruptcy debtor could
exempt any property from a perfected tax lien.”); see also Downey v. Georgia (In re Downey), 2006
Bankr. LEXIS 2737, at *4 (Bankr. N.D. Ga. Sept. 27, 2006) (“The Debtors’ estate has an interest in
the motor vehicles and personal property, and the Debtor cannot exempt those assets from a tax lien,
notice of which is properly filed . . . If the tax lien was properly filed, then, the State has a secured
claim to the extent of the value of the Debtors’ assets.”) (internal quotation marks omitted). As noted
above, the Plan’s failure to pay the full amount of the Secured Claim renders the Plan
unconfirmable.
                                                    2
           b. It fails to calculate (and provide payment for) post-confirmation

              interest on the Secured Claim. Id. § 1325(a)(5)(B)(ii); In re Princeton

              Office Park, L.P., 423 B.R. 795, 806 (Bankr. D.N.J. 2010) (recognizing

              that section 1325(a)(5)(B)(ii) requires payment of an appropriate rate

              of post-confirmation interest on secured claims).

                 i. The interest rate established by 26 U.S.C. § 6621 and the

                    regulations thereunder (5%), applies here. 11 U.S.C. § 511(a)-

                    (b). Thus, the Plan must calculate (and provide for payment of)

                    post-confirmation interest on the Service’s Secured Claim over

                    the entire 36-month Plan period.

   B. The Plan is Not Confirmable With Respect to the Service’s Priority
      Claim

      3.      With respect to claims entitled to priority under Bankruptcy Code

section 507(a)(8), a chapter 13 plan must “provide for the full repayment, in

deferred cash payments . . . unless the holder of a particular claim agrees to a

different treatment of such claim.” 11 U.S.C. § 1322(a)(2). Here, the Plan provides

for no payment of the priority claim filed by the Service in the amount of

$75,246.91. Plan, Part 3; Claim No. 2. On this basis, the Plan cannot be confirmed

under Bankruptcy Code section 1322(a)(2).




                                           3
                                  CONCLUSION

      WHEREFORE, for the foregoing reasons, the Service requests that the Court

(i) deny confirmation of the Plan until such time as the above-referenced defects in

the Plan are cured; and (ii) grant any other and further relief that the Court deems

just and proper.

Dated: July 1, 2020

                                              CRAIG CARPENITO
                                              United States Attorney

                                              /s/ Eamonn O’Hagan
                                              EAMONN O’HAGAN
                                              Assistant U.S. Attorney


                                              Attorneys for the
                                              United States of America




                                          4
